Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 24, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141407                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  BETH HOFFMAN, Personal Representative of                                                                 Brian K. Zahra,
                                                                                                                      Justices
  the Estate of EDGAR BROWN, Deceased,
                Plaintiff-Appellee,
  v                                                                 SC: 141407
                                                                    COA: 289011
                                                                    Calhoun CC: 2003-003576-NH
  DR. PETER BARRETT,
             Defendant-Appellant.
  _________________________________________/

        By order of November 22, 2010, the application for leave to appeal the June 3,
  2010 judgment of the Court of Appeals was held in abeyance pending the decisions in
  Ligons v Crittenton Hosp (Docket No. 139978) and Green v Pierson (Docket No.
  140808).

         On order of the Court, the application for leave to appeal in Green v Pierson
  having been denied on March 18, 2011, 489 Mich 854 (2011), and the case of Ligons v
  Crittenton Hosp having been decided on July 29, 2011, 490 Mich 61 (2011), the
  application is again considered and, pursuant to MCR 7.302(H), in lieu of granting leave
  to appeal, we VACATE the Court of Appeals opinion and REMAND this case to that
  court for reconsideration in light of this Court’s decision in Ligons, supra.

        CAVANAGH, J., dissents for the reasons set forth in his dissenting opinion in
  Ligons v Crittendon Hosp, 490 Mich 61, 90-97 (2011).

         MARILYN KELLY, J., would grant leave to appeal to reconsider Ligons v
  Crittendon Hosp, 490 Mich 61 (2011).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 24, 2011                    _________________________________________
           d1017                                                               Clerk